El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca resolver si al Municipio de Carolina le está vedado cobrar las patentes municipales correspondientes sobre el negocio de transporte aéreo de carga, en virtud de lo dispuesto por la Sec. 113(a) del Airport Development Acceleration Act of 1973 (49 U.S.C.A. sec. 1513(a)).
*590I
Burlington Air Express, Inc. (en adelante Burlington) es una corporación organizada bajo las leyes del estado de Delaware y autorizada a hacer negocios en Puerto Rico. Dicha corporación se dedica al transporte aéreo de carga entre Puerto Rico y varios puntos dentro de Estados Uni-dos de Norteamérica, y en el extranjero. El referido negocio está ubicado en el Aeropuerto Internacional Luis Muñoz Marín, en Isla Verde, Carolina P.R.
Durante los años 1984 a 1988 Burlington pagó patentes municipales al Municipio de Carolina por la suma de $51,056.33. El 30 de noviembre de 1987, la firma de audi-tores KPMG Peat Marwick solicitó a nombre de Burlington que el Municipio le reintegrara a su cliente la cantidad de $37,796 la cual alegadamente había sido pagada en exceso por concepto de patentes. El 20 de abril de 1988, KPMG Peat Marwick modificó su solicitud original, y en esta re-clamación enmendada solicitó el reintegro de $51,056.33.
El 26 de enero de 1995, la Directora de Finanzas del Municipio de Carolina denegó la solicitud de reintegro referida. En vista de ello, Burlington presentó una de-manda sobre reintegro de patentes ante el Tribunal de Pri-mera Instancia, Sala Superior de Carolina. Luego de va-rios trámites procesales, el 28 de junio de 1995 Burlington presentó una moción de sentencia sumaria y alegó que no existía controversia de hechos y que procedía dictarse la sentencia solicitada a su favor por ser el pago de la patente en cuestión una contribución(1) proscrita por la citada dis-posición, 49 U.S.C.A. sec. 1513(a), que era una legislación federal que ocupaba el campo.(2) El Municipio se opuso y *591alegó que del historial legislativo de la disposición en cues-tión y de la jurisprudencia pertinente se desprendía de modo claro que la prohibición aludida se limitaba sola-mente a impuestos sobre el tráfico aéreo de personas y no se extendía al tráfico de carga.
El 5 de febrero de 1996, el tribunal de instancia dictó una sentencia sumaria a favor de Burlington. Este con-cluyó que el texto de la sección referida, 49 U.S.C.A. see. 1513(a), prohibía la imposición de cualquier tipo de tribu-tación computada sobre el ingreso bruto devengado de la transportación aérea, incluyendo la transportación aérea de carga. Le ordenó al Municipio abstenerse de cobrar pa-tentes por dicho concepto y que reintegrase las patentes ya pagadas.
Inconforme con este dictamen, el Municipio presentó un recurso de apelación ante este Tribunal. Mediante Resolu-ción de 17 de mayo de 1996, dispusimos que el recurso aludido no planteaba una cuestión constitucional sustan-cial y que procedía remitir el recurso al Tribunal de Cir-cuito de Apelaciones. Remitido el caso, y luego de los trá-mites apelativos de rigor, el foro apelativo emitió una sentencia y confirmó la del foro de instancia. Resolvió que la prohibición establecida por la referida sección en 49 U.S.C.A. sec. 1513(a) impedía la imposición de patentes municipales sobre el ingreso bruto devengado por el trans-porte aéreo de carga.
Por no estar de acuerdo con el dictamen del foro apela-tivo, el Municipio acudió oportunamente ante nos me-diante un recurso de certiorari y alegó los siguientes erro-res:

PRIMER ERROR

Erró el Tribunal de Circuito de Apelaciones al confirmar la determinación del Tribunal de Primera Instancia que concluyó que la sección 1513(a) del Título 49 de las Leyes de Estados Unidos proh[í]be imponer el pago de patentes municipales, computados a base del ingreso bruto devengado por el negocio de transporte aéreo de carga.

*592
SEGUNDO ERROR

Erró el Tribunal de Circuito de Apelaciones al confirmar la determinación del Tribunal de Primera Instancia que impuso el pago de honorarios de abogado al Municipio de Carolina.
El 21 de noviembre de 1997 expedimos el recurso solici-tado para revisar el dictamen del foro apelativo. El 27 de enero de 1998 la parte peticionaria presentó su alegato. La parte recurrida presentó el suyo el 25 de febrero de 1998, y lo amplió el 16 de junio de 1999.
Con el beneficio de sus comparecencias, pasamos a resolver.
II
La cuestión precisa ante nos es si lo dispuesto en la sección 1513(a) del título 49 de U.S.C.A. es aplicable a Puerto Rico de modo tal que el Municipio de Carolina está impedido de imponer patentes municipales sobre el negocio de transporte aéreo de carga que ocurre dentro de su demarcación.
Como se sabe, el Art. 9 de la Ley de Relaciones Federales con Puerto Rico, L.P.R.A. Tomo 1, see. 9, ed. 1999, pág. 224, dispone, en lo pertinente aquí, que “[1] as leyes estatutarias de los Estados Unidos que no sean localmente inaplicables ... tendrán el mismo efecto y validez en Puerto Rico que en los Estados Unidos ...”. En virtud de esta disposición, aplica claramente a Puerto Rico cualquier estatuto federal que satisfaga dos requisitos: (1) que la ley federal sea una que el Congreso puede legislar válidamente para los estados de la Unión; (2) que el Congreso haya dispuesto expresamente que también aplica al Estado Libre Asociado de Puerto Rico. Véanse: Córdova & Simonpietri Ins. v. Chase Manhattan Bank, 649 F.2d 36 (1er Cir. 1981); Moreno Ríos v. United States, 256 F.2d 68 (1er Cir. 1958); Darío Sánchez v. United States, 256 F.2d 73 *593(1er Cir. 1958); United States v. Ríos, 140 F. Supp. 376 (D. P.R. 1956); Consentino v. International Longshoremen’s Ass’n, Etc., 126 F. Supp. 420 (D.P.R. 1954). Véase, también, Caribtow Corp. v. Occupational Safety & Health R. Com’n, 493 F.2d 1064 (1er Cir. 1974).
A la luz de lo anterior, no cabe duda de que la disposi-ción de la ley federal que está en cuestión en el caso de autos es aplicable al Estado Libre Asociado de Puerto Rico. Se trata de una disposición estatutaria que el Congreso puede legislar para los estados de la Unión al amparo de la Cláusula de Comercio Interestatal de la Constitución de Estados Unidos; y ésta se hizo expresamente aplicable a Puerto Rico, según consta de su texto:
No State (or political subdivision thereof, including the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the District of Columbia, the territories or possessions of the United States ...) shall levy or collect a tax, fee, head charge, or other charge, directly or indirectly, on persons travelling in air commerce or on the carriage of persons travelling in air commerce or on the sale of air transportation ... (Énfasis suplido.) 49 U.S.C.A. sec. 1513(a).
Ahora bien, ¿qué es lo que dicha disposición prohíbe con-cretamente?
Como puede observarse de su claro texto, la referida sección 1513(a) del Título 49 de las Leyes de Estados Unidos Anotadas prohíbe la imposición de tributos estatales sobre tres objetos muy específicos: (1) las personas que viajen en el comercio aéreo; (2) el transporte que acarrea a tales personas, es decir, el avión; y (3) la venta de la transportación aérea, es decir, la transacción mediante la cual se venden los boletos de viaje. Es evidente que la disposición estatutaria aludida se limita a vedar los impuestos estatales sólo a tres instancias muy particulares. No incluye de ningún modo textual claro la tributación de la transportación aérea de carga, que es lo que aquí nos concierne.
*594En efecto, un examen del historial legislativo de la sec-ción referida en 49 U.S.C.A. sec. 1513(a) demuestra que lo que el Congreso quiso evitar con dicha disposición fue la tributación estatal sólo sobre el tráfico aéreo de pasajeros. El proponente de la disposición referida describió clara-mente sus objetivos y alcance en los siguientes términos:
S 38 prohibits a new, inequitable, and potentially chaotic burden of taxation on nearly 200 million persons who use air transportation each year. The bill prohibits the levying of state or local head taxes, fees, gross receipts taxes or other such charges either on passengers or on the carriage of such passengers in interstate commerce. 119 Congressional Record 3349. (Enfasis suplido.)
En ninguna parte del historial legislativo aparece la intención congresional de extender la prohibición en cuestión a los impuestos estatales sobre carga aérea.
El hecho que ni el texto de la sección 1513(a) del Título 49 de U.S.C.A. ni su historial legislativo incluyen la carga aérea en la veda referida está comprobado por la decisión del Tribunal Supremo de Arizona a los efectos de que la disposición federal en cuestión no le impedía a dicho estado imponer una tributación sobre la carga aérea. State Etc. v. Cochise Airlines, 626 P.2d 596 (Ariz. 1980). Dicha decisión es importante no sólo por su propio valor persuasivo sino, además, porque ésta fue citada con aprobación por el mismo Tribunal Supremo de Estados Unidos en Aloha Airlines, Inc. v. Director of Taxation, 464 U.S. 7, 14 esc. 11 (1983), en la que se indica que la sección 1513(a) “preempts state gross receipts taxes on the carriage of passengers, but not freight, in air commerce (Enfasis suplido.)(3)
*595A la luz de todo lo anterior, en Derecho es claro que el Municipio no está vedado de imponer una patente sobre la carga aérea de una empresa que hace negocios dentro del municipio. Ni el texto de la disposición federal en cuestión, ni su historial legislativo, ni importantes decisiones judi-ciales que son pertinentes requieren tal veda.
El Tribunal de Circuito de Apelaciones apoyó su dicta-men de que el Municipio estaba impedido de cobrar las patentes en cuestión en otra disposición federal, 49 U.S.C.A. sec. 1301(10), que define “air transportation”, e incluye en tal término la “transportación aérea interesta-tal”, que a su vez se define en aun otra disposición federal, 49 U.S.C.A. sec. 1301(24), que incluye en este segundo término “el transporte por avión de personas o propiedad”. De este entretejimiento de disposiciones dispersas, el foro ape-lativo llegó a la sección conclusión de que la disposición particular que aquí nos concierne —la sección 1513(a)— incluye por referencia el transporte por avión de propie-dad, por lo que asume o supone que tal concepto equivale a carga aérea. No explicó dicho foro por qué es ello así. No citó autoridad o razonamiento alguno que apoyara clara-mente tal equivalencia.
Dicho de otra forma, para llegar a la conclusión de que el texto claro de la sección 1513(a) del Título 49 de U.S.C.A., que no incluye la carga aérea de ningún modo expreso, abarca aun así tal carga, el Tribunal de Circuito de Apelaciones se amparó en una complicada hermenéu-tica que ignoraba al propio texto de dicha disposición, su claro historial legislativo y unas decisiones judiciales de clara autoridad.
Más aún, la enrevesada técnica de interpretación del foro apelativo no tomó en cuenta el dato esencial de que las dispersas disposiciones federales que entretejió para llegar a su conclusión, fueron aprobadas por el Congreso en diversos años y en estatutos diferentes. En efecto, las defini-*596ciones estatutarias en las cuales se amparó el dictamen impugnado aquí datan del 1958 (Federal Aviation Act of 1958, Pub. L. No. 85-726, 72 Stat. 731) mientras que la sección 1513(a) que específicamente nos concierne, cuyo historial no incluye la veda de carga, fue aprobada poste-riormente en 1973 (Airport Development Acceleration Act of 1973, Pub. L. No. 93-44, 87 Stat. 90), por lo que su texto prevalece sobre los anteriores.
III
Al considerar los señalamientos previos, es menester tener muy en cuenta que el propio Tribunal Supremo de Estados Unidos reiteradamente ha señalado que la doctrina jurisprudencial sobre el “campo ocupado” (preemption,) aplica solamente cuando el Congreso expresamente ocupa el campo o cuando es patentemente evidente que el Congreso tuvo la intención de excluir la legislación estatal sobre determinado asunto. Wardair Canada v. Florida Dept. of Revenue, 477 U.S. 1, 5 (1986). Lo señaló así precisamente en un caso que se originó en Puerto Rico:
As we have repeatedly stated, “ ‘we start with the assumption that the historic police powers of the States were not to be superseded by the Federal Act unless that was the clear and manifest purpose of Congress’ ”. P.R. Consumer Affairs Dept. v. Isla Petroleum, 485 U.S. 495, 500 (1988).
En el caso de autos no está consignada de ningún modo expreso o claro la intención del Congreso de desplazar el poder de tributación del Estado Libre Asociado de Puerto Rico y sus municipios con respecto a la carga aérea que se origina en nuestro país. Por el contrario, razones de mucho peso apoyan la idea de que el Congreso nunca ha tenido tal intención. En tales circunstancias, no puede suponerse que existe una prohibición federal sobre el particular, que limita el más fundamental poder del Estado. *597Una limitación de tal naturaleza no debe declararse por este Tribunal a base de suposiciones y de un complicado entretejimiento de disposiciones estatutarias diversas aprobadas en distintos años, no sólo porque el propio Tribunal Supremo federal así lo ha resuelto, sino además, por-que no nos compete menoscabar de modo tan cuestionable los poderes y la autoridad del Estado Libre Asociado de Puerto Rico.
No debe olvidarse que en Derecho es claro que la facultad de tributación del Estado Libre Asociado, que incluye la de los municipios, es el más fundamental de sus poderes públicos y gubernamentales. R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416, 428 (1964). Se trata de un poder que es “esencial a su subsistencia y para su supervivencia” como un Estado político. íd. Tiene una “gravísima y vital importancia”. P.R. Telephone Co. v. Tribl. Contribuciones, 81 D.P.R. 982, 992-994 (1960). Por ello hemos resuelto antes que este amplio poder lo ejerce el Estado Libre Asociado “libre de autoridad superior, sujeto sólo a las limitaciones de su propia Constitución ... y a aquellas obligaciones que el pueblo se impuso al aceptar las relaciones federales que habrían de existir y existen con los Estados Unidos a tenor de la Ley Pública 600”. R.C.A. v. Gobierno de la Capital, supra, págs. 428-429. Aquí es altamente cuestionable que el Congreso haya tenido la intención de extender a la transportación aérea de carga la prohibición federal de impuestos estatales sobre la transportación aérea de pasajeros. Por ello, este Tribunal no debe precipitarse a aherrojar uno de los poderes fundamentales del Estado Libre Asociado y sus divisiones políticas.
IV
Por los fundamentos expuestos, se dictará sentencia para revocar la del foro apelativo en el caso de autos de 30 *598de junio de 1997, y para dejar sin efecto también la del Tribunal de Primera Instancia, Sala de Carolina, del 5 de febrero de 1996.
La Juez Asociada Señora Naveira de Rodón emitió una opinión disidente, a la cual se unieron los Jueces Asociados Señores Corrada Del Río y Rivera Pérez.
— O —

(1) Burlington Air Express, Inc. (en adelante Burlington) basó esta conclusión en lo resuelto por este Foro en American Express Co. v. Mun. de San Juan, 120 D.P.R. 339 (1988), en el cual se resolvió que el pago de patentes es una contribución sobre el ingreso bruto y no una licencia o permiso.


(2) Esta sección fue enmendada posteriormente y codificada como 49 U.S.C.A. see. 40116.


(3) Esta cita la formula el propio Tribunal Supremo federal en la nota al calce referida. Es de suponer que dicho Foro no señalaría lo expresado en dicha cita si creyese que parte de lo indicado allí es erróneo. Por tanto, se infiere claramente que dicho Tribunal entendió que la ley federal no impedía la imposición de tributos sobre la carga aérea (not freight). El claro lenguaje expreso del Tribunal prevalece sobre otras consideraciones argumentativas.